United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.O., Appellant
and
DEPARTMENT OF THE ARMY, BLUE GRASS
ARMY DEPOT, Richmond, KY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 20-1243
Issued: May 28, 2021

Case Submitted on the Record

DECISION AND ORDER
Before:
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On June 4, 2020 appellant filed a timely appeal from an April 23, 2020 merit decision of
the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.2
ISSUE
The issue is whether appellant has met his burden of proof to establish a cervical condition
causally related to the accepted August 21, 2019 employment incident.

1
2

5 U.S.C. § 8101 et seq.

The Board notes that, following the April 23, 2020 decision, OWCP received additional evidence. However, the
Board’s Rules of Procedure provides: The Board’s review of a case is limited to the evidence in the case record that
was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the Board
for the first time on appeal. 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this additional
evidence for the first time on appeal. Id.

FACTUAL HISTORY
On August 21, 2019 appellant, then a 52-year-old security guard, filed a traumatic injury
claim (Form CA-1) alleging that on that date he developed neck pain when he struck his head on
a ladder that was protruding from a truck he was inspecting while in the performance of duty. He
did not stop work.
An August 28, 2019 magnetic resonance imaging (MRI) scan of appellant’s cervical spine
revealed C4-7 broad-based disc bulges, and degenerative change in the mid and lower cervical
spine producing mild bilateral neural foraminal narrowing at the C5-6 level.
In progress notes dated September 10, 2019, Dr. James R. Bean, a Board-certified
neurosurgeon, diagnosed cervical sprain and chronic moderate C5-6, mild C4-5, and mild C6-7
degenerative disc disease. He reported that on August 21, 2019, while at work, appellant hit his
head on a ladder protruding from a vehicle. Dr. Bean also noted that appellant had a history of
intermittent neck pain since 1994, and that he had sustained a neck injury at work the prior month
when he hit his head on a vehicle ceiling. Diagnostic testing was reviewed and examination
findings were detailed.
In a duty status report (Form CA-17) of even date, Dr. Bean noted clinical findings of neck
pain and diagnosed neck sprain. He released appellant to return to work full time with restrictions.
Appellant attended physical therapy from September 13 through November 12, 2019.
Appellant was seen by Dr. Bean on October 8, 2019 for a follow-up of neck pain
complaints. Dr. Bean reiterated appellant’s history of injury. A neurological examination of
appellant’s neck revealed limited mild cervical range of motion to the right and intact neurological
examination. Dr. Bean diagnosed cervical sprain injury. Appellant was released to return to
regular work.
In a development letter dated March 11, 2020, OWCP informed appellant that the evidence
of record was insufficient to establish his claim. It advised him of the type of factual and medical
evidence needed and provided a questionnaire for his completion. OWCP afforded appellant 30
days to submit the necessary evidence. Appellant did not respond.
By decision dated April 23, 2020, OWCP accepted that the August 21, 2019 employment
incident occurred as alleged. However, it denied appellant’s traumatic injury claim, finding that
he had not submitted medical evidence containing a diagnosis in connection with the accepted
employment incident.
LEGAL PRECEDENT
An employee seeking benefits under FECA3 has the burden of proof to establish the
essential elements of his or her claim, including that the individual is an employee of the United
States within the meaning of FECA, that the claim was timely filed within the applicable time
3

Supra note 1.

2

limitation of FECA,4 that an injury was sustained in the performance of duty as alleged, and that
any disability or medical condition for which compensation is claimed is causally related to the
employment injury.5 These are the essential elements of each and every compensation claim,
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.6
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it first must be determined whether fact of injury has been established. First,
the employee must submit sufficient evidence to establish that he or she actually experienced the
employment incident at the time and place, and in the manner alleged. Second, the employee must
submit sufficient evidence to establish that the employment incident caused a personal injury.7
The medical evidence required to establish causal relationship is rationalized medical
opinion evidence.8 The opinion of the physician must be based on a complete factual and medical
background of the employee, must be one of reasonable medical certainty, and must be supported
by medical rationale explaining the nature of the relationship between the diagnosed condition and
specific employment incidents identified by the employee.9
ANALYSIS
The Board finds that appellant has not met his burden of proof to establish a cervical
condition causally related to the accepted August 21, 2019 employment incident.
The record contains reports dated September 10 and October 8, 2019 from Dr. Bean
diagnosing cervical sprain and chronic moderate C5-6, mild C4-5, and mild C6-7 degenerative
disc disease. However, Dr. Bean offered no opinion on causal relationship. The Board has held
that medical evidence that does not offer an opinion regarding the cause of an employee’s
condition or disability is of no probative value on the issue of causal relationship.10 Therefore,
these reports are insufficient to establish appellant’s claim.

4

V.L., Docket No. 20-0884 (issued February 12, 2021); F.H., Docket No. 18-0869 (issued January 29, 2020); J.P.,
Docket No. 19-0129 (issued April 26, 2019); Joe D. Cameron, 41 ECAB 153 (1989).
5

C.H., Docket No. 20-1212 (issued February 12, 2021); L.C., Docket No. 19-1301 (issued January 29, 2020); R.C.,
59 ECAB 427 (2008); James E. Chadden, Sr., 40 ECAB 312 (1988).
6
V.L., supra note 4; P.A., Docket No. 18-0559 (issued January 29, 2020); K.M., Docket No. 15-1660 (issued
September 16, 2016); Delores C. Ellyett, 41 ECAB 992 (1990).
7

T.J., Docket No. 19-0461 (issued August 11, 2020); K.L., Docket No. 18-1029 (issued January 9, 2019); John J.
Carlone, 41 ECAB 354 (1989).
8

C.H., supra note 5; S.S., Docket No. 19-0688 (issued January 24, 2020); A.M., Docket No. 18-1748 (issued
April 24, 2019); Robert G. Morris, 48 ECAB 238 (1996).
9

V.L., supra note 4; T.L., Docket No. 18-0778 (issued January 22, 2020); Y.S., Docket No. 18-0366 (issued
January 22, 2020); Victor J. Woodhams, 41 ECAB 345, 352 (1989).
10
See V.L., supra note 4; L.B., Docket No. 18-0533 (issued August 27, 2018); D.K., Docket No. 17-1549 (issued
July 6, 2018).

3

Appellant submitted physical therapy reports dated September 13 through
November 12, 2019. However, certain healthcare providers such as physician assistants, nurses,
nurse practitioners, physical therapists, and social workers are not considered “physician[s]” as
defined under FECA.11 Consequently, their medical findings and/or opinions will not suffice for
purposes of establishing entitlement to FECA benefits.12
Appellant also submitted an MRI scan of his cervical spine. However, the Board has
explained that diagnostic studies, standing alone, lack probative value as they do not address
whether the employment incident caused any of the diagnosed conditions.13
As the medical evidence of record does not contain rationalized medical evidence
establishing that appellant’s cervical condition was causally related to the accepted August 21,
2019 employment incident, the Board finds that appellant has not met his burden of proof.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish a cervical
condition causally related to the accepted August 21, 2019 employment incident.

11

Section 8102(2) of FECA provides as follows: (2) physician includes surgeons, podiatrists, dentists, clinical
psychologists, optometrists, chiropractors, and osteopathic practitioners within the scope of their practice as defined
by State law. 5 U.S.C. § 8101(2); 20 C.F.R. § 10.5(t). See also Procedure Manual, id at Chapter 2.805.3a(1)
(January 2013); David P. Sawchuk, 57 ECAB 316, 320 n.11 (2006) (lay individuals such as physician assistants,
nurses, and physical therapists are not competent to render a medical opinion under FECA); J.R., Docket No. 20-0496
(issued August 13, 2020) (physical therapists are not considered physicians under FECA).
12

Id.

13

V.L., supra note 4; R.C., Docket No. 19-0376 (issued July 15, 2019).

4

ORDER
IT IS HEREBY ORDERED THAT the April 23, 2020 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: May 28, 2021
Washington, DC

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

5

